Case: 22-30493    Document: 00516591253       Page: 1    Date Filed: 12/28/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit


                               No. 22-30493
                                                                       FILED
                                                                December 28, 2022
                             Summary Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk
   Allstate Life Insurance Company,

                                                                   Plaintiff,

                                    versus

   Yvette Marcelle,

                                                        Defendant—Appellee,

                                    versus

   Eunice Valleria Moore-Lavigne; The Estate of Doctor
   Marilyn Ray-Jones; The Ray-Jones Family Irrevocable
   Trust,

                                                    Defendants—Appellants.


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:21-CV-469
Case: 22-30493          Document: 00516591253             Page: 2      Date Filed: 12/28/2022

                                           No. 22-30493



   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
           In this interpleader action instituted by Allstate Life Insurance
   Company (“Allstate”), Defendants-Appellants, Earl Marcelle, Eunice
   Valleria Moore-Lavigne, the Estate of Dr. Marilyn Ray-Jones, and the Ray-
   Jones Family Irrevocable Trust (collectively “Moore-Lavigne Defendants”),
   appeal the district court’s order granting summary judgment in favor of Co-
   Defendant, Yvette Marcelle. Because we lack jurisdiction, this appeal is
   DISMISSED.
                                       BACKGROUND
           Allstate instituted an interpleader action under Federal Rule of Civil
   Procedure 22, alleging that Dr. Marilyn Ray-Jones purchased an Allstate life
   insurance policy in December 2004. Allstate stated that Dr. Ray-Jones died
   in October 2020, and that her son, who was designated as the primary
   beneficiary on the policy, died approximately one year before in November
   2019.       Allstate further alleged that Defendant Yvette Marcelle was
   designated as the contingent beneficiary on the policy and that she had made
   a claim for the policy’s death benefit.                However, the Moore-Lavigne
   Defendants also had contacted Allstate, asserting that Dr. Ray-Jones
   intended to have the policy’s proceeds pass into her estate and the Ray-Jones
   Family Irrevocable Trust, of which Earl Marcelle and Eunice Valleria Moore-
   Lavigne are the trustees.
           Allstate contended that it was “an innocent, disinterested
   stakeholder” and was “unable to determine the respective interests of the
   known potential claimants to the [p]olicy’s death benefit.” Allstate sought
   “resolution of the conflicting claims in good faith” by instituting an



           *
               This opinion is not designated for publication. See 5th Cir. R. 47.5.




                                                 2
Case: 22-30493        Document: 00516591253              Page: 3       Date Filed: 12/28/2022




                                         No. 22-30493


   interpleader action. Although Allstate alleged that it had “no independent
   liability to any of the defendants,” along with their answer to Allstate’s
   complaint, the Moore-Lavigne Defendants filed a counterclaim against
   Allstate for negligence and breach of contract. 1 Specifically, they alleged that
   Allstate representatives erroneously communicated that there was no
   contingent beneficiary designated for the policy’s proceeds and that the
   Moore-Lavigne Defendants relied on the erroneous and misleading
   information to their detriment.
           Defendant Yvette Marcelle moved for summary judgment. She
   argued that because the primary beneficiary on the policy was deceased and
   she was the designated contingent beneficiary, she was entitled to the
   policy’s proceeds. The Moore-Lavigne Defendants opposed the motion,
   asserting that because Dr. Ray-Jones “substantially complied” with the
   policy provisions, summary judgment was not warranted.
           The district court determined that Defendant Yvette Marcelle was
   entitled to the proceeds and issued an order granting summary judgment in
   her favor. In its ruling, the district court noted that the Moore-Lavigne
   Defendants had filed a counterclaim against Allstate. The Moore-Lavigne
   Defendants subsequently filed a notice of appeal of the district court’s order
   granting summary judgment.
                                       DISCUSSION
           On appeal, the Moore-Lavigne Defendants argue that the district
   court erred in granting Defendant Yvette Marcelle’s motion for summary
   judgment.


           1
             We have noted that in an interpleader action, “[o]nce the stakeholder joins the
   claimants, a claimant may file a counterclaim against the stakeholder as an opposing party.”
   N.Y. Life Ins. Co. v. Deshotel, 142 F.3d 873, 881 (5th Cir. 1998) (citations omitted).




                                                3
Case: 22-30493           Document: 00516591253           Page: 4      Date Filed: 12/28/2022




                                          No. 22-30493


           “We have jurisdiction to examine the basis of our own jurisdiction.” 2
   In their jurisdictional statement, the Moore-Lavigne Defendants “invoke[]”
   the jurisdiction of this Court under 28 U.S.C. § 1291, which provides the
   courts of appeals with “jurisdiction of appeals from all final decisions of the
   district courts of the United States.” As described below, however, the order
   granting summary judgment is not a “final decision” of the district court.
   Consequently, this Court lacks jurisdiction.
           “A decision is final when it ends the litigation on the merits and leaves
   nothing for the court to do but execute the judgment.” 3 “When an action
   involves multiple parties, any decision that adjudicates the liability of fewer
   than all of the parties does not terminate the action and is therefore not
   appealable unless certified by the district judge under Rule 54(b).” 4
           In this multiple-party interpleader action, the Moore-Lavigne
   Defendants’ counterclaim against Allstate remains pending in district court.
   In its order granting summary judgment, the district court specifically
   acknowledged that the Moore-Lavigne Defendants had filed a counterclaim
   against Allstate. Consequently, to be appealable, the order granting summary
   judgment in favor of Defendant Yvette Marcelle had to be certified as “final”
   by the district court under Rule 54(b) or as appealable under 28 U.S.C.
   § 1292(b), which did not occur. Therefore, this Court lacks jurisdiction over
   this appeal.



           2
               Doe v. Tonti Mgmt. Co., L.L.C., 24 F.4th 1005, 1008 (5th Cir. 2022) (citation
   omitted).
           3
           Askanese v. Livingwell, Inc., 981 F.2d 807, 810 (5th Cir. 1993) (internal quotation
   marks and citation omitted).
           4
               Id. (citation omitted).




                                                4
Case: 22-30493    Document: 00516591253         Page: 5   Date Filed: 12/28/2022




                                 No. 22-30493


         Accordingly, because there is no final and appealable decision, this
   appeal is DISMISSED for lack of jurisdiction.




                                       5